MORRIS, District Judge
(dissenting). I am not able to concur with the majority of the court.
When'Farmer, bji direction of the foreman in charge, went underneath the broken cars to connect them with a chain, he put himself' by order of the foreman in a dangerous place, where he was helpless. He had a right to look to the foreman for protection. The foreman was standing close at hand in position in which he could give that protection if he was watchful. An engine which was at a little distance began to move toward the broken cars, and before it stopped struck them, and Farmer was caught between them and injured.
It seems to me that from all the circumstances of the case there was ground for the finding of the jury that the foreman was inattentive and negligent at a time when he should have given his best attention, and that he could, by prompt action, have signaled the engineer to stop in time to have prevented the accident. If, as the jury found, the foreman was negligent, then the railroad company was responsible, and the verdict was justified.